Citation Nr: 0534717	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  97-09 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for pancreatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran served on active duty from January 1979 to 
January 1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1996 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

This case was previously remanded several times for 
additional development.  That development having been 
completed, the case is now ready for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained or requested by the RO.

2.  Pancreatitis was not present in service and is not shown 
to be related to service.


CONCLUSION OF LAW

Pancreatitis was not incurred in or aggravated by service  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant a VCAA notice letters in 
January 2001 that told him what was necessary for his claim 
to be granted.  Specifically, he was told that he needed to 
show that his pancreatitis was related to service.  In 
addition, by virtue of the rating decision on appeal the 
statement of the case (SOC), and the Supplemental Statement 
of the Case (SSOCs) he was provided with specific information 
as to why his claim seeking service connection for 
pancreatitis was being denied, and of the evidence that was 
lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's January 2001 letter notified the appellant of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  More specifically, the January 
2001 letter explained that VA would help him get such things 
as medical records, or records from other Federal agencies, 
but that he was responsible for providing any necessary 
releases and enough information about the records so that VA 
could request them from the person or agency that had them.  

Finally, with respect to element (4), the Board notes that 
the RO has asked the appellant to tell VA about any medical 
care providers, both VA and private who have treated or 
evaluated his condition..  In addition, he was supplied with 
the complete text of 38 C.F.R. § 3.159(b)(1) by way of the 
September 2005 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been given VCAA-compliant notice.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided 
after initial RO decision can "essentially cure[] the error 
in the timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  

In light of the content-complying notice that the RO provided 
prior to sending the case to the Board for de novo review, 
the appellant was not prejudiced by the delay in providing 
content-complying notice, because, under these circumstance, 
"the error did not affect the essential fairness of the 
adjudication", Mayfield, supra (holding timing-of-notice 
error nonprejudicial where fairness of adjudication was 
unaffected when appellant could participate effectively in 
processing of claim).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment records, 
private medical records, lay statements, and Social Security 
records.  VA provided the veteran with several VA 
examinations and obtained a specific expert medical opinion.  
The veteran has not indicated that there is any additional 
evidence available to help support his claim.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records are negative for any 
mention of pancreatitis.  A treatment note dated in July 1980 
shows that the veteran was treated for gastroenteritis, but 
this resolved without residuals.  The veteran's separation 
examination was normal and showed no disabilities.

A VA hospitalization report from January 1998 reveals that 
the veteran had a history of recurrent hospitalizations for 
treatment of abdominal pain, attributed to recurrent 
pancreatitis, related to alcohol abuse.  A computed 
tomography (CT) scan of the abdomen in May 1989 revealed a 
slight fullness of the pancreas which might represent edema 
secondary to mild pancreatitis.  A VA hospitalization report 
dated in November 1993 indicates the veteran had a history of 
chronic alcohol abuse and recurrent pancreatitis.  There was 
no abnormal intra-or extra-pancreatic fluid collections.  VA 
treatment notes showed the veteran with a history of 
pancreatitis and gastritis.  A treatment note dated in May 
1996 stated that the veteran had a history of alcohol abuse , 
chronic relapsing pancreatitis, and gastritis. 

The veteran's private treatment records are similar. A 
treatment note from St. Joseph's hospital, dated in January 
1997 indicates a history of pancreatitis.  The physician 
noted that he believed the veteran continued to abuse alcohol 
and that this was most likely the cause of his pancreatitis.  
Laboratory testing revealed low potassium levels with normal 
glucose, BUN, and creatine.  Serum amylase and lipase were 
also normal.  A treatment note from St. Joseph's Hospital, 
dated in April 1997, indicates that the veteran stated he had 
a long history of pancreatitis secondary to alcohol use.

The veteran was provided a VA examination in September 2001.  
The veteran complained of abdominal pain that began as dull 
and became sharp.  He stated that he had these symptoms since 
1979.  The examiner reviewed the medical records.  The 
veteran denied having a history of chronic alcohol abuse, but 
the examiner noted that the previous treatment records had 
referred to alcohol abuse.  The examiner gave a diagnosis of 
pancreatitis and stated that the nature and etiology of this 
pancreatitis was more likely than not due to alcoholism while 
the veteran was in service.  The examiner offered his opinion 
that it was as likely as not that the veteran's current 
pancreatitis was etiologically related to his service and 
gastrointestinal symptoms reported during service and more 
likely than not related to the apparent alcoholism and heavy 
use of alcohol that began in service.

The Social Security records reveal that the veteran had been 
disabled because of chronic gastritis and chronic 
pancreatitis with frequent acute attacks.  There is no 
indication in the Social Security records that the veteran's 
pancreatitis was related to service.  A disability 
determination evaluation examination conducted by Dr. 
Antoinette Wall in September 1997 indicated a diagnosis of 
chronic gastritis and pancreatitis which the evidence 
suggested was due to continued alcohol abuse.  The veteran 
denied alcohol abuse, but the lab work revealed that the 
veteran had no permanent liver or pancreatic abnormality.

Additional VA treatment notes and private medical records 
show complaints of abdominal pain and diagnoses of 
pancreatitis and suggestions of alcohol abuse.

The Board referred this case for a medical opinion to 
determine whether or not the veteran suffered from 
pancreatitis, and if so, whether or not it was related to 
service.  Dr. Erwin L. Burke, Chief of Gastroenterology at 
the VA Medical Center in Hampton, Virginia reviewed the file.    
He noted that the service medical record showed treatment for 
upper respiratory infections and abdominal cramps but no 
indication of a diagnosis of pancreatitis.  Private 
hospitalization records post-service revealed multiple 
admissions for pancreatitis, nausea, and vomiting.  While the 
diagnosis of pancreatitis was often used, several doctors 
interjected doubts about this diagnosis and commented on the 
normal laboratory determinations of amylase and lipase.  CT 
scans as noted above showed no distinct signs of acute or 
chronic pancreatitis.  Dr. Burke noted the frequent 
references to alcohol abuse in the medical records.  He also 
noted the amylase and lipase reports were mostly normal with 
an occasional mildly elevated amylase consistent with a 
narcotic effect.  Dr. Burke reviewed the September 1997 
disability examination by Dr. Wall, and the September 2001 VA 
examination.  Dr. Burke offered his opinions as follows:

1.  The military medical records do not 
suggest the diagnosis of pancreatitis.

2.  Records suggest an alcohol problem 
associated with patient denial.

3.  The records do raise the question of 
drug-seeking behavior, and this was 
commented on more than once.  The 
patient's records indicate continued 
treatment with narcotics.

4.  Amylase and lipase reports were 
mostly normal and when mildly elevated 
could easily be accounted for by 
narcotic effect.

5.  The patient is documented as not 
compliant with his medical regimen and 
on several occasions signed out against 
medical advice.

6.  The evidence for acute and/or 
chronic pancreatitis occurrences in 
service or later is not convincing.  The 
amylase and lipase were persistently 
normal.  CT's showing no evidence of 
acute or chronic pancreatitis, no 
calcification, no pseudo cyst, etc.  
Present weight of 290 pounds and 70" 
tall suggests he is not malnourished as 
expected with chronic pancreatitis with 
recurrent flare-ups of pancreatitis.

7.  The multiple recurrent presentations 
with abdominal pain, N/V is unexplained.  
That his symptomatology is severe cannot 
be denied.  What causes his symptoms is 
the question.

Dr. Burke concluded by stating that further testing could be 
considered, but in any event there is no apparent connection 
with the veteran's military service.

The Board finds that entitlement to service connection for 
pancreatitis is not warranted.  As Dr. Burke noted, it is not 
entirely clear if the veteran has pancreatitis.  However, 
even if he does, the Board finds that there has been no link 
to service shown.  The veteran did suffer from gastro 
enteritis in service. But Dr. Burke's opinion was that this 
was not the same as pancreatitis.  None of the treatment 
records or examinations suggests a link to service.  In fact, 
the most likely cause of the veteran's pancreatitis is 
alcohol abuse.  This cause was noted by each examiner and by 
Dr. Burke.  In addition. alcohol abuse is cited on several 
hospitalization reports both VA and private.  Even if the 
veteran's alcoholism began in service, it cannot form the 
basis for service connection for his pancreatitis.

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
91, prohibits, effective for claims filed as in the instant 
case after October 31, 1990, payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. 
§ 105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d) (2005)

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that there can be service 
connection for compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, his 
service-connected disability.  See Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001). The Federal Circuit also 
indicated that veterans could only recover if they can 
"adequately establish that their alcohol or drug abuse 
disability is secondary to or is caused by their primary 
service-connected disorder." The Federal Circuit stated that 
such compensation would only result "where there is clear 
medical evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service-
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing."  In addition, 
the Federal Circuit found that 38 U.S.C.A. § 1110 permits a 
veteran to receive compensation for an alcohol- abuse or 
drug-abuse disability acquired as secondary to, or as a 
symptom of, a veteran's service-connected disability.  
Compensation is precluded in only two situations: (1) for 
primary alcohol abuse disabilities; and (2) for secondary 
disabilities (such as cirrhosis of the liver) that result 
from primary alcohol abuse.  The Federal Circuit defined 
"primary" as meaning an alcohol abuse disability arising 
during service from voluntary and willful drinking to excess. 

In this case, the veteran's pancreatitis, if caused by his 
alcohol abuse, constitutes a secondary disability that 
results from primary alcohol abuse.  Therefore, it cannot be 
considered service connected.  The Board acknowledges the 
veteran's belief that his disability is related to service, 
but as a layperson, the veteran is not competent to testify 
to a medical diagnosis or etiology.  See, Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Service connection is not 
warranted for the veteran's pancreatitis.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).


ORDER

Entitlement to service connection for pancreatitis is denied.


____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


